Title: From Thomas Jefferson to Caspar Wistar, 15 October 1806
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                            
                            Washington Oct. 15. 06
                        
                        I inclose you a letter from Doctr. Brown by which you will percieve that the bones which are the subject of
                            it, are likely to go to some other destination. but I think you will also be sensible from the letter as well as from an
                            extract of a newspaper inclosed, that it will be in the power of the society to have procured for a much less sum than
                            these would have cost any particular bones which are still wanting in our collections without being burthened with
                            duplicates. I shall be ready to use my endeavors in any efforts they may chuse to make in this way.    I inclose for the
                            society mr Dunbar’s observations of the late Solar eclipse.
                        I have recieved from Colo. Stewart of Greenbriar the scull of a small animal unknown, which I propose to
                            forward to the society: but it is in so tender a state that it can go safe only in the pocket of a traveller, or by water.
                            I shall avail myself of the first good opportunity of sending it to you. Accept my friendly salutations and assurances of
                            great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    